DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Louis Yang on 02/17/2021.
The application has been amended as follows: 

Claim 1: Please replace claim 1 with the following:

1.	A method comprising:
communicatively coupling a first client device to a platform that distributes a plurality of live streams over a network to a plurality of client devices including the first client device, the plurality of live streams providing a live broadcast of a live event from a plurality of viewpoints captured by a plurality of source devices located at the live event including a second client device of the plurality of client devices, 
	wherein each live stream of the plurality of live streams includes a plurality of packets grouped into a plurality of scenes of the live event, and 

receiving an indication of a selection of a first viewpoint of the plurality of viewpoints located at the live event from the first client device;
communicating a first live stream of the plurality of live streams to the first client device, the first live stream being captured by a first source device of the plurality of source devices and, when rendering by the first client device, causes display of the first viewpoint on the first client device; 
augmenting the first live stream with augmented reality (AR) content that, when rendered by the first client device, displays the first viewpoint of the live event augmented by the AR content;
causing the first client device to adopt a second viewpoint with a different vantage point of the live event from the first viewpoint of the plurality of viewpoints by rendering a second live stream being captured by a second source device of the plurality of source devices, the rendering of the second live stream being delayed until a beginning of a next scene of the first live stream; and
causing the first client device to display a next scene of the second live stream, 
	wherein a length of time of the next scene of the second live stream is based on a time required to subscribe the first client device to the second live stream.


Claim 14: Please cancel claim 14.


Claim 19: Please add the word of “the” between the word “of “ and the word “augmented” at line 3.

Claims 22-26: Please cancel claims 22-26.

Allowable Subject Matter

Claims 1-13, 15-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arts of record either alone or in combination fails to particularly disclose or suggest the combination and arrangement of claimed elements recited in the claim 1.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoffert et al (US 2015/0039726) teaches “System and Method for Selecting a Transition Point for Transitioning between Media Streams”.
Abrams (US 2006/0104600) teaches “Live Concert/Event Video System and Method”.
Vunic (US 2010/0123830) teaches “Method and System for Segmenting and Transmitting on-Demand Live-Action Video in Real-Time”.
Hutten (US 2014/0013228) teaches “Remote Experience Interfaces Systems and Methods”.
Levinson et al (US 9462028) teaches “System and Method for Simultaneous Real Time Video Streaming from Multiple Mobile Devices or Other Sources Through a Server to Recipient Mobile Devices or Other Video Displays, Enabled by Sender or Recipient Requests, to Create a Wall or Matrix of Real Time Live Videos, and to Enable Responses from Those Recipients”.
Akerfeldt (US 2018/0007112”) teaches “Methods and Nodes for Synchronized Streaming of a First and a Second Data Stream”.
Maeda (US 2016/0343045) teaches “Content Delivery System, Storage Medium Storing a Program for Delivering Content, and Method of Delivering Content”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421